Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 1 of 19 PageID #: 406




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

S.L., a minor, by and through her
parent and legal guardian D.L.,

               Plaintiff,
-v-                                                                  Case No. 3:18 –CV-162 (Groh)

CITY HOSPITAL, INC., d/b/a,
BERKELEY MEDICAL CENTER,
A subsidiary of WEST VIRGINIA UNIVERSITY
HOSPITALS-EAST, INC., d/b/a
WV UNIVERSITY HEALTHCARE;
BRANDT WILLIAMSON, M.D.;
MISTY HUNSADER, PA-C;
SMOKY MOUNTAIN EMERGENCY
SERVICES, INC.; and
HEALTH CARE ALLIANCE, INC.,

               Defendants.

                               THIRD AMENDED COMPLAINT

                                        INTRODUCTION

       1.      Plaintiff S.L., a minor individual with a disability, brings this action by and through

her mother and legal guardian, D.L., against defendants for violations of Title III of the Americans

with Disabilities Act, 42 U.S.C § 12181 et seq. (hereafter, “ADA”); Section 504 of the Rehabilitation

Act 1973, 29 U.S.C § 794 (hereafter, “Rehabilitation Act”); and the Medical Professional Liability

Act (“MPLA”) W. Va. Code § 55-7B-1 et seq.

       2.      D.L. contends that defendants have discriminated against S.L. based on her actual and

perceived disability, thus depriving S.L. of an equal benefit of the services offered by defendants and

violating the foregoing Federal and West Virginia State laws. S.L. further contends that defendants’

acts and omissions unlawfully subjected S.L. to physical restraint and forcible administration of

injections and stitches without her consent or the consent of her legal guardian. Finally, plaintiff
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 2 of 19 PageID #: 407




contends that the acts and omissions of the defendants violated the applicable standards of care under

the MPLA.

       3.      Plaintiff seeks: (a) a declaratory judgment that defendants are in violation of the

above federal and state statutes prohibiting discrimination against persons with disabilities; (b) a

permanent injunction ordering defendant to come into compliance with federal and state law and to

institute policy changes and staff training prohibiting discrimination against and accommodation to

individuals with disabilities;© monetary damages as set forth below under the state claims; and (d)

attorney fees and costs under the ADA and the Rehabilitation Act.

                                             PARTIES

       4.      S.L. is a minor residing in Martinsburg, WV.

       5.      D.L. is S.L.’s mother and legal guardian and a resident of Martinsburg, WV.

       6.      S.L. is an individual with a disability or handicap as defined in the ADA and the

Rehabilitation Act.

       7.      City Hospital, Inc. d/b/a Berkeley Medical Center (“BMC”) is a hospital located at

500 Hospital Drive, Martinsburg, WV 25401. It is a subsidiary of West Virginia University

Hospitals-East, Inc. d/b/a WV University Healthcare (“WVH”). Defendants BMC and WVH are

hereafter referred to collectively as the “BMC defendants.” They are sued for their liability in

respondeat superior for the acts and omissions of their employees at BMC.

       8.      The BMC defendants and the Emergency Department (“ED”) where Dr. Williamson

and PA-C Hunsader worked are “places of public accommodations” within the meaning of Title III

of the ADA, 42 U.S.C. § 12181(7)(F).




                                                  2
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 3 of 19 PageID #: 408




         9.     Upon information and belief, the BMC and ED defendants are recipients of federal

financial assistance as defined in the Rehabilitation Act. 29 U.S.C. § 794 and in the relevant

regulations and are therefore subject to the provisions of said Act.

         10.    Dr. Brandt Williamson worked, at all time relevant herein, as a physician in the ED

at BMC.

         11.    PA-C Misty Hunsader worked, at all times relevant herein, as a physician’s assistant

in the ED at BMC.

         12.    Dr. Williamson and PA-C Hunsader are sometimes referred to collectively as ED

staff.

         13.    At the time of the events that gave rise to this civil action, defendants Williamson and

Hunsader were employed by Salutis Emergency Specialists, PLLC (“Salutis”) pursuant to a contract

between Salutis and BMC. However, on information and belief, Salutis is no longer in business and

plaintiff’s claims against Salutis in respondeat superior are therefore asserted against its successors

in interest.

         14.    Defendant Smoky Mountain Emergency Services, Inc., (“Smoky Mountain”) is a

West Virginia Corporation with its principle place of business in Knoxville, Tennessee. It is doing

business in the Northern District of West Virginia and is, on information and belief, a successor in

interest to Salutis.

         15.    Defendant Health Care Alliance, Inc. (“Alliance”) is a West Virginia corporation with

its principle place of business in Knoxville, Tennessee. It is doing business in the Northern District

of West Virginia and is, on information and belief, a successor in interest to Salutis.




                                                   3
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 4 of 19 PageID #: 409




        16.     Smoky Mountain and Alliance are and properly sued in respondeat superior for the

acts and omissions of Dr. Williamson and/or PA-C Hunsader. Dr. Williamson, PA-C Hunsader,

Smoky Mountain and Alliance are referred to collectively as the ED defendants.

        17.     Health Care Alliance, Inc. (“Alliance”) are the successors in interest to Salutis and

properly sued in respondeat superior for the acts and omissions of Dr. Williamson and/or PA-C

Hunsader. Dr. Williamson, PA-C Hunsader, Smoky Mountain and Alliance are referred to

collectively as the ED defendants or ED staff.

        18.     Upon information and belief, all individuals referred to as “individuals” or as “staff”

except for Dr. Williamson and PA-C Hunsader are employees of the BMC defendants.

                                  JURISDICTION AND VENUE

        19.     This Court has jurisdiction over plaintiff’s federal law claims pursuant to 28 U.S.C.

§ 1331 and over the non-federal claims pursuant to the pendent jurisdiction of this Court.

        20.     Venue is appropriate in this district pursuant to 28 U.S.C. § 1391(b)(1) and (2)

because all parties, on information and belief, reside in this district and/or because the events that

give rise to this complaint occurred in this district.

                                    STATEMENT OF FACTS

        21.     S.L. is a minor child who has been diagnosed with autism, attention deficit

hyperactivity disorder, mild intellectual disability, and anxiety disorder. S.L. was diagnosed with

autism in approximately 2012 and with other medical conditions since at least November 2013.

        22.     Due to her diagnosis of autism and other conditions, S.L. experiences substantial

impairments in major life activities including, but not limited to, communicating, interacting with

others, emotional self-regulation, caring for oneself, and learning. Upon information and belief, due


                                                   4
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 5 of 19 PageID #: 410




to her diagnosis of autism and her behavior on October 12, 2016, BMC and/or ED staff likely

perceived S.L. as experiencing substantial impairment in other major life activities, such as thinking.

        23.     In October 2016, S.L. was regularly taking Bupropion 150 mg each morning;

Clonidine 0.2 mg per day; and Trazodone 100 mg each night. Bupropion, also known as Wellbutrin,

was used to alleviate S.L.’s anxiety disorder. Clonidine is used to treat attention deficit hyperactivity

disorder and anxiety disorders, among other conditions. S.L. was taking Clonidine for both attention

deficit hyperactivity disorder and an anxiety disorder. Trazodone an antidepressant medication that

is also used for anxiety. S.L. was taking Trazodone for insomnia.

        24.     On October 12, 2016, S.L., then age thirteen (13), stepped on a fence post, that

pierced through the sole of her shoe and injured her right foot.

        25.     S.L. and D.L. arrived at the ED at approximately 6:05 PM.

        26.     After S.L. and D.L. arrived in the ED, D.L. informed the nurse at the desk and triage,

the attending nurse, and the attending PA-C that S.L. was autistic and because of S.L.’s disability,

S.L. was likely to experience severe anxiety while receiving sutures.

        27.     BMC and/or ED staff requested x-rays of S.L.’s foot, which showed no fractures or

other finding requiring immediate treatment.

        28.     BMC and/or ED staff advised D.L. that S.L.’s injury required sutures.

        29.     D.L. specifically requested that S.L. be given oral Ativan for her anxiety and that

topical Lidocaine be placed on the area of the cut to numb the foot before it was stitched.

        30.     There was no medical contraindication to S.L.’s receipt of oral Ativan or topical

anesthetic cream.




                                                   5
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 6 of 19 PageID #: 411




        31.     Upon information and belief, sedation, such as through oral Ativan, and topical

anesthetic creams prior to injections are common accommodations for autistic individuals in

situations similar to S.L.’s.

        32.     At some point during this conversation, D.L. provided BMC and/or ED staff with the

contact information for S.L.’s pediatrician, Dr. William Wear, in case they needed to consult him.

        33.     Upon information and belief, BMC staff did not contact Dr. Wear at any point during

their encounter with S.L. Upon information and belief, if contacted, Dr. Wear would have confirmed

S.L’s need for the accommodations that D.L. had requested.

        34.     S.L. had previously received similar accommodations during a visit to the ED at BMC

on or around September 9, 2014, after S.L. experienced an injury at school.

        35.     During the September 9, 2014, visit to BMC, S.L. received care from a different

doctor, not from Dr. Williamson.

        36.     The doctor who treated S.L. on September 9, 2014, had explained to S.L. that he

would apply anesthetic cream to numb her skin prior to giving her a shot.

        37.     The doctor who treated S.L. on September 9, 2014, then administered the anaesthetic

cream, waited a few minutes, and then demonstrated to S.L. that the area was numb prior to

administration of a local anesthetic injection.

        38.     As a result of the accommodations that she received on September 9, 2014, S.L. was

able to tolerate the administration of stitches without use of restraints or heavy sedative medication.

        39.     Despite D.L.’s requests, shortly before 8:30 PM on October 12, 2016, a nurse

approached S.L. with a tray of stitching supplies, without having previously provided S.L. with the

requested oral Ativan or Lidocaine cream.


                                                  6
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 7 of 19 PageID #: 412




        40.    When D.L. asked the nurse about the oral Ativan and Lidocaine cream that she

requested, the nurse responded that there was “no time” to provide those accommodations.

        41.    At that point, S.L. had already been in the ED for at least two (2) hours.

        42.    At no point did BMC staff indicate that they considered the requested

accommodations to be medically contraindicated.

        43.    Ativan and topical anesthetic cream are typically readily available at emergency room

departments.

        44.    At no point did BMC staff indicate that these medications were unavailable at that

time.

        45.    At no point prior to this did BMC and/or ED staff offer a different sedative or

different anesthetic cream to substitute for the ones requested by D.L.

        46.    Upon learning that she would be receiving sutures without the accommodations she

required, S.L. became upset.

        47.    Around this point in time, D.L. withdrew consent for treatment and stated her intent

to obtain care at another hospital.

        48.    At around 8:28 PM, S.L. attempted to exit the patient care room and head into the

hallway.

        49.    S.L. was not, at any point that day, a threat to herself or others.

        50.    Rather, S.L. was attempting to avoid having sutures forcibly administered to her

without appropriate accommodations.

        51.    BMC and ED staff nevertheless continued to refuse to provide the requested

accommodations.


                                                 7
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 8 of 19 PageID #: 413




        52.     BMC and ED staff failed to allow D.L. and S.L. to leave and/or failed to otherwise

accommodate S.L. Instead, BMC and/or ED staff physically restrained S.L. trying to prevent her from

leaving the room she had been placed in and from leaving the ED. Hospital video shows that BMC

and/or ED staff forced S.L. to the floor of the hallway, then pinned her and restrained her against the

wall for several minutes, forced her to the floor again and then finally forced her onto a hospital

gurney against her will.

        53.     Hospital video further shows that additional BMC staff arrived to physically restrain

S.L.

        54.     Hospital video further shows that numerous other individuals arrived in the hallway

to watch as S.L. was pushed and restrained.

        55.     At some point, between five and eight BMC staff had surrounded S.L., a thirteen year

old child, to physically restrain her.

        56.     During this process, D.L. continued to ask BMC and ED staff to stop.

        57.     At no point did D.L. consent to the use of restraint on S.L.

        58.     BMC and/or ED staff responded by telling D.L. that S.L. was “psychotic” and in need

of restraint.

        59.     At no point that day was S.L. experiencing psychosis.

        60.     BMC and/or ED staff additionally threatened to call the police, stating that the police

would take D.L. to jail and take S.L. to a juvenile facility.

        61.     Throughout the time she was restrained, S.L. repeatedly struggled and asked to be

released.

        62.     BMC and/or ED staff continued to restrain S.L. in the hallway for several minutes.


                                                   8
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 9 of 19 PageID #: 414




         63.    At around 8:35 PM., BMC staff forced S.L. onto a wheeled gurney.

         64.    After placing her on the gurney, BMC staff continued to restrain S.L. by holding her

wrists and ankles.

         65.    S.L. was transported on the gurney, while still being restrained, to “Room 23.”

         66.    Upon information and belief, Room 23 is a locked room designated to be used for

patients in psychiatric crisis.

         67.    BMC staff continued to physically restrain S.L. while she was in Room 23.

         68.    S.L. experienced significant physical pain and emotional trauma as a result of the

foregoing conduct of BMC and ED staff. She experienced significant physical pain as a result of the

restraints, which involved application of painful amounts of pressure on parts of S.L.’s body and she

experienced fear and distress as a result of the restraints and the threats made by BMC and/or ED

staff.

         69.    At around 8:51 PM, BMC employee Karen Minke administered to S.L. an injection

of 2 mg of Ativan via her right buttock.

         70.    At around the same time, BMC employee Karen Minke administered to S.L. an

injection of 10 mg of Geodon via her right buttock. Geodon is an atypical antipsychotic medication

that is often used as a “chemical restraint.”

         71.    These injections were frightening and painful to S.L.

         72.    D.L. did not consent to administration of injected Ativan or Geodon.

         73.    Neither the restraints nor the injections were necessary to ensure S.L.’s health or

safety, or the health or safety of others.




                                                 9
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 10 of 19 PageID #: 415




       74.     If S.L. had been provided the accommodations D.L. initially requested, S.L. would not

have become upset or attempted to exit ED.

       75.     Following the Ativan and Geodon injections, BMC staff administered a Lidocaine

injection and sutures to S.L. foot.

       76.     BMC and/or ED staff continued to restrain S.L. during the administration of sutures.

       77.     Neither D.L. nor S.L. recall administration of Lidocaine or other anesthetic cream prior

to the Lidocaine injection or sutures.

       78.     D.L. consented to sutures at this time only because her previous attempts at

withdrawing consent had been ignored, and because hospital staff had already administered several

injections without D.L.’s consent.

       79.     The process of restraining S.L., bringing her to another room, administering injected

sedatives and antipsychotics, and administering sutures took over half an hour.

       80.     Upon information and belief, the process of administering oral Ativan and topical

Lidocaine, followed by a Lidocaine injection and sutures, as D.L. had requested, would have taken

significantly less than half an hour.

       81.     Additionally, the process of administering oral Ativan and topical Lidocaine, followed

by a Lidocaine injection and sutures, as D.L. had requested, would have consumed significantly less

staff resources than the process of restraining S.L., bringing her to another room, administering

injected sedatives and antipsychotics.

       82.     Upon information and belief, the oral Ativan and topical Lidocaine requested by D.L.

were not more costly than the injections of Ativan and Geodon.

       83.     S.L. was discharged from BMC at around 9:30 PM.


                                                 10
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 11 of 19 PageID #: 416




          84.   On October 13, 2016, S.L. remained in bed a significant portion of the day.

          85.   Upon information and belief, S.L.’s fatigue on October 13, 2016, was the result of the

aftereffects of the Ativan and Geodon injections, as well as the aftereffects of the stress and distress

she had experienced while being restrained by BMC and/or ED staff.

          86.   As a result of the restraints and treatment she experienced at BMC and its ED on

October 12, 2016, S.L. experienced pain in her back, wrist, hands, and ankles for 1-2 months after

the she was pushed to the floor, held against the wall, and then lifted and restrained on the hospital

gurney.

          87.   S.L. has experienced and continues to experience anxiety, posttraumatic stress disorder

(“PTSD”) and other emotional distress, including sleep disturbances, as a result of her experiences

on October 12, 2016.

          88.   S.L. continues to experience fear of doctors as a result of her experiences at BMC and

its ED on October 12, 2016.

          89.   On August 20, 2018, S.L. cut her finger by accident.

          90.   D.L. called a pediatrician that night and was advised to go to the emergency room for

stitches. The pediatrician advised D.L. that stitches would help minimize scarring.

          91.   S.L. refused to go to the emergency room and instead bandaged the cut herself, despite

the risk that doing so would leave a larger scar.

          92.   Upon information and belief, S.L.’s refusal to go to the emergency room on August

20, 2018, was the result of her traumatic experience on October 12, 2016 at BMC and its ED.

          93.   S.L. will likely need to obtain services from BMC and/or the ED staff in the future

because it is the closest hospital to both her home and school.


                                                    11
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 12 of 19 PageID #: 417




                                FIRST CAUSE OF ACTION
                  (Americans With Disabilities Act - BMC and ED Defendants)

        94.     S.L. has a disability within the meaning of the ADA, 42 U.S.C. § 12102.

        95.     At all times relevant to this Complaint, agents and employees of BMC as well as

defendants Williamson and Hunsader, were aware and/or should have been aware that S.L. is a person

with a disability within the meaning of the ADA, 42 U.S.C. § 12102.

        96.     The ADA prohibits discrimination on the basis of disability “in the full and equal

enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any place

of public accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation.” 42 U.S.C. § 12182(a).

        97.     Prohibited discrimination under the ADA includes the provision to “an individual or

class of individuals, on the basis of a disability or disabilities of such individual or class, directly, or

through contractual, licensing, or other arrangements with the opportunity to participate in or benefit

from a good, service, facility, privilege, advantage, or accommodation that is not equal to that

afforded to other individuals.” 42 U.S.C. § 12182(b)(1)(A)(ii).

        98.     Prohibited discrimination also includes “a failure to make reasonable modifications

in policies, practices, or procedures, when such modifications are necessary to afford such goods,

services, facilities, privileges, advantages, or accommodations to individuals with disabilities, unless

the entity can demonstrate that making such modifications would fundamentally alter the nature of

such goods, services, facilities, privileges, advantages, or accommodations.” 42 U.S.C. §

12182(b)(2)(A)(ii).




                                                    12
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 13 of 19 PageID #: 418




       99.     The accommodations requested by D.L. for S.L., namely administration of an oral

sedative and topical anesthetic, were reasonable accommodations for the purposes of the Americans

with Disabilities Act, 42 U.S.C. § 12182(b)(2)(A)(ii).

       100.    The accommodations requested by D.L. would not have resulted in a fundamental

alteration of the nature of the services or accommodations offered by the defendants. Nor would they

have been a hardship to the defendants.

       101.    The refusal and failure of the defendants, their agents and employees, to provide the

accommodations requested by D.L. resulted in S.L. being denied her right, under §12182(b)(1)(A)(ii)

of the ADA, to receive a benefit from the services of BMC and/or the ED staff that is equal to that

afforded to other individuals.

       102.    The request for the administration of oral Ativan and topical Lidocaine was a

reasonable accommodations for the care and treatment of an individual with S.L.’s disability and the

defendants’ denial of that accommodation violated S.L’s rights under the ADA.

       103.    Subsequently, when S.L. became upset she requested and/or attempted to leave BMC

and the ED. Defendants’ refusal to let her leave violated the ADA by discriminating against her

and/or denying her a reasonable accommodation.

       104.    By thereafter restraining S.L. and failing to comply with the requested accommodation,

BMC and/or ED staff violated S.L.’s rights under Title III of the ADA.

       105.    The application of restraint and the administration of Ativan and Geodon injections

without D.L.’s consent was a direct result of the failure of BMC and/or ED staff to provide the

accommodations requested by D.L. on behalf of S.L.




                                                 13
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 14 of 19 PageID #: 419




       106.    The decision of BMC and/or ED staff to restrain S.L. and administer Ativan and

Geodon injections without D.L.'s consent was an unlawful reaction to S.L.'s disability and constituted

discrimination in violation of Title III of the ADA.

       107.    The decision to restrain S.L. and administer Ativan and Geodon injections without

D.L.’s consent was based on the perception by the BMC and/or ED staff that S.L. had a disability.

       108.    The restraint of S.L. and administration of Ativan and Geodon injections by the BMC

and/or ED staff without D.L.’s consent resulted in S.L. being denied her right, under §

12182(b)(1)(A)(ii) of the ADA, to receive a benefit from BMC’s services that is equal to that afforded

to other individuals.

       109.    The use of restraint and administration of Ativan and Geodon injections by BMC

and/or ED staff without D.L.’s consent constituted a violation of Title III of the ADA and constituted

discrimination based on S.L.’s disability.

       110.    The failure and refusal of the BMC and/or ED staff to provide the reasonable

accommodations requested by D.L., their application of restraint, and their administration of Ativan

and Geodon injections without D.L.’s consent, caused significant physical and psychological harm

to S.L. as set forth above.

       111.    The failure of the BMC and/or ED staff to provide D.L.’s requested accommodation

and their resort to restraint and forcible administration of medication were, on information and belief,

the result of inadequate training of staff to address the accommodations necessary in responding to

the needs of individuals with disabilities such as S.L.

       112.    D.L. is entitled to a declaratory judgment that the defendants’ acts and omissions

violated the ADA which prohibits discrimination against persons with disabilities and to a permanent


                                                  14
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 15 of 19 PageID #: 420




injunction ordering the defendants to come into compliance with the ADA and to institute policy

changes and staff training to ensure that their respective staffs understand and implement the

requirements of the ADA.

        113.    D.L. is also entitled to an order awarding her attorneys their reasonable attorney fees

and costs for their work in this case.

                                SECOND CAUSE OF ACTION
                         (Rehabilitation Act - BMC and ED Defendants)

        114.    Upon information and belief, BMC is a recipient of federal financial assistance and

therefore required to comply with the Rehabilitation Act and to pay damages, attorney fees, and costs.

        115.    Upon information and belief, the ED staff and Salutis were, at all times relevant herein,

recipients of federal financial assistance. Therefore, the ED staff and the successors in interest to

Salutis are required to comply with the Rehabilitation Act, are liable in damages for violations of that

Act.

        116.    Defendants therefore must ensure that no qualified individual with a disability, “solely

by reason of her or his disability, be excluded from the participation in, be denied the benefits of, or

be subjected to discrimination under any program or activity receiving Federal financial assistance.”

29 U.S.C. § 794(a).

        117.    Defendants subjected plaintiff S.L. to discrimination in its programs by refusing to

provide reasonable accommodations so that she could reasonably be provided with BMC’s services.

        118.    Defendants violated the Rehabilitation Act because their acts and omissions were

discriminatory in violation of 45 C.F.R. §84.4(b), particularly § 84.4(b)(ii), which prohibits a recipient




                                                   15
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 16 of 19 PageID #: 421




of federal funds from affording “a qualified handicapped person an opportunity to participate in or

benefit from the aid, benefit, or service that is not equal to that afforded others.”

       119.    Defendants subjected plaintiff S.L. to discrimination in its programs and activities

prohibited by the Rehabilitation Act by not allowing S.L. to leave, denying her requested

accommodations and subjecting her to inappropriate chemical and physical restraints, therefore not

providing her with an equal opportunity to obtain the same result, or gain the same benefit, from their

services as a person who is not disabled.

       120.    The restraint of S.L. and the administration of Ativan and Geodon injections, by BMC

and/or the ED defendants without D.L.’s consent also resulted in S.L. being denied her right, under

the Rehabilitation Act, to receive a benefit from BMC’s services that is equal to that afforded to other

individuals.

       121.    As a direct and proximate result of the violations of the Rehabilitation Act by BMC

and/or the ED defendants, S.L. is entitled to compensatory damages in an amount to be determined

by the jury and to an award of attorney fees and costs.

                                   THIRD CAUSE OF ACTION
                                    (MPLA - All Defendants)

       122.    Defendants, their agents and employees, are health care providers within the meaning

of W. Va. Code § 55-7B-2 (g) and were acting as health care providers in their care and treatment of

S.L. at BMC, including but not limited to, the BMC ED on October 12, 2016.

       123.    In their care and treatment of S.L. on October 12, 2016, the defendants, their agents

and employees, failed to exercise the degree of care, skill and required and/or expected of reasonable,

prudent health care providers acting in the same or similar circumstances including, but not limited



                                                  16
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 17 of 19 PageID #: 422




to, their failure to address the concerns of D.L. with regard to the proper treatment of S.L. given her

age and disabilities, their physical and chemical restraint of S.L., their failure to allow D.L. and S.L.

to leave BMC and its E.D., their resort to physical force to prevent them from doing so, and their

refusal to allow D.L. to withdraw the request for treatment on behalf of S.L.

        124.    Defendants, their agents and employees, failed to exercise the degree of care, skill and

learning in training their agents and employees including, but not limited to, the appropriate

indications for the physical and/or chemical restraint of patients with disabilities such as those of S.L.,

the use of non-coercive approaches to such patients and the rights of patients and their parents refuse

treatment.

        125.    As a direct and proximate result of the failure of defendants to meet the standard of

care in their care and treatment of S.L. on October 12, 2016, S.L. suffered severe and permanent

injury including the emotional distress and trauma suffered by her on October 12, 2016, and the

continuing psychological distress and mental anguish, most notably the cluster of behavioral and

mental symptoms known as PTSD as well as related distress.

        126.    Plaintiff S.L. has and will continue to suffer because of her permanent injury, including

past and future medical expenses and past and future pain and suffering.

        127.    Defendants are liable to S.L. for past and future medical and/or psychological expenses

in an amount to be proven to a jury.

        128.    Defendants are liable to D.L. for past and future Pain and suffering and emotional

distress to S.L. in an amount to be determined by a jury.

        129.    Defendants caused both emotional and bodily harm to S.L. by injecting her with

medications after her legal guardian had withdrawn consent for medical treatment.


                                                    17
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 18 of 19 PageID #: 423




       130.       The actions of the defendants were willful, wanton and/or undertaken in direct

disregard for the rights and sensibilities of S.L. and of other similarly situated individuals entitling

the plaintiff to punitive damages in an amount to be determined by the jury.

                                    FOURTH CAUSE OF ACTION
                       (Respondeat Superior - BMC, Smoky Mountain and Alliance)

       131.       BMC, Smoky Mountain and Alliance are sued in respondeat superior for

compensatory damages for the conduct of their employees under the Rehabilitation Act and for

compensatory and punitive damages for the tortious conduct of their employees under the MPLA.

They are also sued under the ADA and Rehabilitation Act for declaratory, injunctive relief, attorney

fees and costs.

                                         PRAYER FOR RELIEF

       Therefore, plaintiff respectfully requests that:

       a.         This Court issue a declaratory judgment:

                  i.       Stating that the acts and omissions of the defendants violated the ADA and the
                           Rehabilitation Act that prohibit discrimination against persons with
                           disabilities; and

                  ii.      Declaring the rights of plaintiff as to the defendants’ programs, services, and
                           activities.

       b.         This Court issue a permanent injunction ordering:

                  i.       That defendants come into compliance with the ADA and the Rehabilitation
                           Act instituting policy changes and staff training reasonably necessary to ensure
                           that the BMC and ED staff do not replicate their unlawful behavior with other
                           individuals with autism or related disabilities; and

                  ii.      That the defendants refrain from taking any action that discriminates against
                           the plaintiff and others with similar disabilities in violation of the ADA and
                           the Rehabilitation Act.



                                                     18
Case 3:18-cv-00162-GMG Document 74 Filed 05/20/20 Page 19 of 19 PageID #: 424




     c.      This case be tried before a jury and that the jury award plaintiff damages under the
             MPLA including compensatory and punitive damages;

     d.      This Court award attorney fees and costs to plaintiff under the ADA and the
             Rehabilitation Act; and

     e.      This Court order such other and further relief, at law or in equity, to which plaintiff
             may be justly entitled.


                                         JURY DEMAND

     Plaintiff requests trial by jury.

                                                           PLAINTIFF,
                                                           BY COUNSEL




/s/ Allan N. Karlin                                 /s/ Samantha Crane
ALLAN N. KARLIN, WV BAR # 1953                      SAMANTHA CRANE, DC BAR # 1000447
JANE E. PEAK, WV BAR #7213                          AUTISTIC SELF ADVOCACY NETWORK
ALLAN N. KARLIN & ASSOCIATES PLLC                   1010 VERMONT AVENUE, STE 618
174 CHANCERY ROW                                    WASHINGTON, DC 20005
MORGANTOWN, WV 26505
304-296-8266



/s/ Shawna White
SHAWNA WHITE, WV BAR # 10893
DISABILITY RIGHTS OF WEST VIRGINIA
1207 QUARRIER STREET
CHARLESTON, WV 25301




                                               19
